DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History
Claims 1-7 of U.S. Application No. 16/818072 filed on 03/13/2020 have been examined. 

Office Action is in response to the Applicant's amendments and remarks filed12/14/2021. Claims 1 and 5-6 have been amended. Claim 3 is canceled. Claims 8-11 are newly added. Claims 1-11 are presently pending and are presented for examination.

Response to Remarks/Arguments
In regards to rejection under 35 U.S.C. § 102 (a) (2): Applicant’s amendments with respect to claims 1-11 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 102 (a)(2) to claims 1-11 have been withdrawn.

Allowable Subject Matter
Claims 1-2 and 4-11 are allowed over the prior art of record.
As per claim 1-2 and 4-11 the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest: 	Applicant has amended independent claim 1 to recite a vehicle control system comprising a processor configured to, when the automated parking control is executed, "generate a search path for searching for the target parking space as a target path based on vehicle peripheral 
The prior art fails to explicitly teach a vehicle control system for performing an automated parking control for automatically park a vehicle at a target parking space in a destination area including a parking area, the vehicle control system comprising a processor configured to, when the automated parking control is executed, generate a search path for searching for the target parking space as a target path based on vehicle peripheral information including an image of a periphery of the vehicle without using map data in the destination area, the vehicle peripheral information includes traveling priority information for determining a priority of a traveling direction of the vehicle, and cause the vehicle to travel so as to follow the target path.
Claims 2, 4-7 depend from claim 1 and claims 9-11 depends from claim 8, therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668